DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Information disclosure statement(s) filed 13 August 2020.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “light control sheeting” in line 3 whereas in the rest of the claim it is described as “light control sheet”.  Appropriate correction is required. Claims 2 – 11 are similarly objected based on dependence to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen et al; (Publication number: WO 2016/003669 A1), hereafter Larsen.

Regarding claim 1:
	Larsen discloses a light control sheet having opposing first and second major surfaces (Larsen ABSTRACT; Figure 1 LCF 100 includes surfaces 114 and 116), the first and second major surface being substantially parallel to one another and connected by a perimeter edge (Larsen Figure 1 surfaces 114 and 116 are parallel as illustrated. The surfaces are connected by edge as illustrated in Figure 2 100), and the light control sheeting having an internal array of disruptive optical interfaces (Larsen Figure 1 LCF 11 includes posts 122), wherein 
 	each disruptive optical interface is generally planar (Larsen Figure 1 122 and page 5 lines 9 – 16), defining a longitudinal axis and a transmission axis (Larsen Figure 2 – view axis 115 corresponding to longitudinal axis and cutoff angle corresponding to transmission axis), wherein the longitudinal axis is parallel to the longitudinal axis of other disruptive interfaces (Larsen Figure 1 and page 5 lines 9 – 10; each post generally perpendicular to view axis 115), and the transmission axis is not perpendicular to the first and second major faces of the light control sheet (Larsen Figure 2 and page 6 lines 23 – 28; cutoff angle is not perpendicular to surfaces 114 or 116), and 
 	the light control sheet is light transmissive such that an image incident to one of the major faces is visible from the other major faces within a field of view which is perpendicular to the major faces but wherein the image is obscured outside the field of view (Larsen Figure 2 and page 23 – 30; light is visible within cone defined by cutoff angle).

Regarding claim 2:
	Larsen discloses the light control sheet of claim 1 wherein the sheet comprises an array of a plurality of optical elements (Larsen Figure 1 array of post 122), wherein the optical elements: 
 	(1) have an elongate form with opposing first and second base sides and two opposing lateral sides (Larsen Figure 3 – each post 322 includes a first base 324 and second base 328 and side surfaces 323 corresponding to claimed lateral sides), each lateral side connected the first base side and the second base side of the optical element and each lateral side defining a disruptive optical interface (Larsen Figure 3 and 4 – side surface connected to each base and define shape of posts 122); 
 	(2) are light transmissive between the first base side and the second base side (Larsen Figure 1 and 3 – posts are composed of light transmissive material; see also page 6 lines 3 - 8);  
 	(3) are disposed in substantially parallel arrangement to one another within the array such that adjacent optical elements are spaced apart from adjacent optical elements by a separation gap having opposing first and second base sides and two opposing lateral sides, each lateral side connecting the first and second base side of the separation gap (Larsen Figures 3 and 4; the array of posts are separated by gaps 325 defined by side surfaces 323).

Regarding claim 3:
	Larsen discloses the light control sheet of claim 2 wherein the optical elements are of substantially uniform size and shape (Larsen Figure 1 and 3; page 5 lines 9 – 12).

Regarding claim 4:
	Larsen discloses the light control sheet of claim 2 wherein the separation gaps are of substantially uniform size and shape (Larsen page 7 lines 22 - 25).

Regarding claim 5:
	Larsen discloses the light control sheet of claim 2 wherein the spacing between adjacent optical elements is uniform (Larsen Figure 1 and 3; see also page 7 lines 19– 25).

Regarding claim 6:
	Larsen discloses the light control sheet of claim 2 further comprising a base member having first and second major sides (Larsen Figure 3 – transparent carrier layer 330 includes first major side 316 and a second major side on opposite face of 316), wherein the array of optical elements is disposed on the first major side of the base member wherein the first base sides of the optical element s are optically coupled with the base member (Larsen Figure 3 – posts 322 are coupled to the surface 316 of the transparent base 330, as illustrated).


Regarding claim 7:
	Larsen discloses the light control sheet of claim 2 wherein the base member and the array are integrally formed (Larsen Figure 3 – see posts 322 formed on transparent base such that the LCF film has first major surface 316 and second surface 314 along the longitudinal axis).

Regarding claim 8:
	Larsen discloses the light control sheet of claim 2 wherein the array of optical elements is in a substantially planar configuration (see cross-section of posts in Figure 5 with depth D).

Regarding claim 9:
	Larsen discloses a privacy film (Larsen Title and ABSTRACT; LCF) comprising a light control sheet of claim 1 (see rejection of claim 1 above).

Regarding claim 11:
	Larsen discloses a device having a display (Larsen page 2 lines 19 – 20) and comprising a light control sheet of claim 1 on the display (see rejection of claim 1 above).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of You et al; (publication number: US 2010/0175837 A1), hereafter You.

Regarding claim 10:
	Larsen discloses a substrate 450 may be flexible (Larsen page 12 lines 8 – 11) and discloses the light control sheet of claim 1 (see rejection of claim 1 above), Larsen does not expressly disclose the light control sheet wound into a roll form.
	However, You discloses a privacy device and privacy display. More specifically, You discloses a shaft 44 having torsional force which can roll and bundle a privacy film 40 (You [0037]).
	It would have been obvious to modify Larsen such that the light control film of claim 1 may be wound intro roll form, as claimed. Those skilled in the art would appreciate the ability to selectively position the privacy film, as required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623